BUTTLER, P. J.,
dissenting.
The damage plaintiff suffered resulted from its occupancy of the premises as a tenant under the lease. The situation is the same as it would be if the landlord, acting as his own handyman, negligently repaired the premises, causing damage to a tenant’s property. In either case, the waiver and nonsubrogation provision of the lease is applicable to the tenant’s claim. The terms of that provision are clear and unambiguous and preclude plaintiffs claim for damages. The trial court did not err in granting defendant’s motion for *717summary judgment or in awarding attorney fees pursuant to the lease provision.
Accordingly, I respectfully dissent.